DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/2021 has been entered.

Response to Amendment
Applicant's amendment filed on 2/23/2021 has been entered.  Claims 1-7 and 9-16 have been amended.  No claims have been cancelled.  Claims 17-20 have been added.  Claims 1-20 are now pending in this application, with claims 1, 11, and 14 being independent.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copies have been filed in parent Application No. 15/157897, filed on 5/18/2016.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “uppermost surface of the transmissive member is lower than the first upper surface” in Claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 18 is objected to because of the following informalities:  The limitation, “a uppermost surface of the transmissive member” in line 2 of the claim is grammatically incorrect.  The Examiner respectfully suggests amending it to be --an uppermost surface of the transmissive member-- to correct the typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 18 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Newly presented Claim 18 defines the instant invention as including the limitation that an “uppermost surface of the transmissive member is lower than the first upper surface” in lines 2-3 of the claim. This newly presented arrangement is new matter, as it is neither described in the specification nor shown in the drawings, as filed.
In this case, none of the Drawings which illustrate the vertical arrangement of the sealing member relative to the base (Figs. 1B-1D and 6B-6D) show the transmissive member 84 being positioned lower than the first upper surface of the base 12 (i.e. the surface of the base containing the laser light sources; see the annotated Fig. 1D of the instant application below on pg. 6 of the instant Office Action labeling the first-fourth upper surface based on how they are recited in Claims 1 and 17).  In fact, the Drawings and Specification as filed show that every surface of the transmissive member is always positioned above every portion of the base.  Thus, the uppermost surface of the 

    PNG
    media_image1.png
    424
    673
    media_image1.png
    Greyscale

Fig. 1D of the instant application, annotated to label first-fourth upper surfaces.

However, a review of the Specification and Drawings as originally filed shows that the transmissive member is arranged to be lower than the third upper surface forming part of the first part of the body part, and so the Examiner respectfully suggests amending Claim 18 to recite --uppermost surface of the transmission member is lower than the third 

The following is a quotation of 35 U.S.C. 112(d):


The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 19-20 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding claims 19-20, each of these claims recites the limitation, “in the plan view, an outer periphery of the base is positioned outward of the side wall” in lines 2-3 of both claims.  However, independent Claims 11 and 14, which Claims 19-20 each respectively depend on, both already recite that “in a plan view: … an outer edge of the base is located outward of the outer periphery of the side wall” in lines 22 and 25-26 of Claims 11 and 14 (emphasis added).  Since the “outer edge” of any object is always that object’s “outer periphery”, it is not clear how the claimed “outer edge of the base” in Claims 11 and 14 can be differentiated from the “outer periphery of the base” recited in Claims 19-20 since the terms “outer edge” and “outer periphery” are synonymous with one another.  Further, it is not clear how the recitation in Claims 11 and 14 that the outer edge of the base is “located outward of the outer periphery of the side wall” can be differentiated from the recitation in Claims 19-20 that the outer periphery of the base is “positioned outward of the side wall”, since anything “positioned outward of the side 
Therefore, since independent Claims 11 and 14 already recite that “in a plan view: … an outer edge of the base is located outward of the outer periphery of the side wall”, Claims 11 and 14 already recite the limitations of Claims 19-20 that “in the plan view, an outer periphery of the base is positioned outward of the side wall”, and thus Claims 19-20 fail to further limit the subject matter of Claims 11 and 14, respectively.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Appropriate correction is required.

Allowable Subject Matter
Claims 1-17 are allowed.

Claim 18 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.

Claims 19-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(d) or 35 U.S.C. 112 (pre-AIA ), 4th paragraph, set forth in this Office action.

The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the Prior Art taken as a whole fails to specifically disclose or suggest, in combination, “A light-emitting device comprising a substrate comprising a base having a first upper surface and a second upper surface that is lower than the first upper surface, a side wall disposed on the second upper surface of the base, the side wall having an upper surface, and a recess defined by the base and the side wall; a plurality of semiconductor laser elements disposed on the first upper surface of the base in the recess, wherein heights from the first upper surface of the base to upper surfaces of the plurality of semiconductor laser elements are less than a height from the first upper surface of the base to the upper surface of the side wall; and a sealing member comprising a body part comprising a first part that is fixed to the upper surface of the side wall, and a second part that is lower than the first part and defines at least one window part, and a transmissive member covering the at least one window part, wherein a lowermost surface of the transmissive member is above the upper surfaces of the semiconductor laser elements, and wherein the transmissive member is configured such that light emitted from the plurality of semiconductor laser elements is transmitted therethrough, wherein the plurality of semiconductor laser elements are disposed in a sealed space” (emphasis added).
The closest Prior Art, Hashimoto et al. (US 2019/0123509), discloses each of the limitations above, but is by the same inventors and Applicant as the instant application, and additionally was not published or effectively filed prior to the effective filing date of 
Accordingly, although light-emitting devices are known, as evidenced by the Prior Art already of record, no Prior Art was found teaching individually, or suggesting in combination, all the features of Applicant’s invention, in particular the above limitation(s) in combination with the remaining features of the claim, and there would be no motivation, absent the Applicant’s own disclosure, to modify the references in the manner distinctly and specifically called for in the combination as claimed in amended Claim 1.

Claims 2-10 and 17-18 depend on Claim 1.

Regarding claim 11, the claim is allowable for the same reasons discussed above with regards to Claim 1.

Claims 12-13 and 19 depend on Claim 11.

Regarding claim 14, the claim is allowable for the same reasons discussed above with regards to Claims 1 and 11.

Claims 15-16 and 20 depend on Claim 14.
Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Applicant’s attention is respectfully directed to form PTO-892, which lists additional references considered pertinent to the claimed subject matter of light-emitting devices comprising an array of semiconductor laser elements and at least one corresponding lens array.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM N HARRIS whose telephone number is (571)272-3609.  The examiner can normally be reached on Monday - Thursday 8:00AM- 5:00PM EST, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/WILLIAM N HARRIS/Primary Examiner, Art Unit 2875